It is ordered and adjudged by this court, that the judgment of the said court of appeals and the judgment of the court of common pleas be, and the -same hereby are, reversed for the reason that the plaintiff in error was not in default for pleading, that neither he nor his counsel had notice or knowledge that this case was assigned for trial, that a default judgment was rendered against him in his absence and in the absence of his counsel, was such a showing as to require the court during term to vacate such judgment upon motion.

Judgments reversed

Jones, Matthias, Johnson, Donahue, Wanamaker and Robinson, JJ., concur.